Case: 19-30191      Document: 00515081201         Page: 1    Date Filed: 08/19/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                    No. 19-30191                          FILED
                                  Summary Calendar                  August 19, 2019
                                                                     Lyle W. Cayce
                                                                          Clerk
PEGGY JEAN CLARK,

              Plaintiff - Appellant

v.

DEPARTMENT OF THE ARMY, United States Army Human Resources
Command; UNIDENTIFIED PARTIES; MARK T. ESPER, Secretary of the
Army,

              Defendants - Appellees




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:17-CV-7757


Before HIGGINBOTHAM, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM:*
       Peggy Jean Clark challenges the Department of the Army’s decision to
terminate her benefits as a former spouse of Ronald Williams, who served in
the military for 16 years before retiring under a voluntary early retirement
program. The statutory scheme governing the provision of benefits to current


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 19-30191      Document: 00515081201         Page: 2   Date Filed: 08/19/2019



                                      No. 19-30191
and former servicemembers and their dependents provides that certain
unremarried former spouses shall receive benefits “to the same extent and on
the same basis as the surviving spouse of a retired member of the uniformed
services.” 1 An unremarried former spouse qualifies for benefits if the person
was married to the servicemember for at least 20 years, the former
servicemember performed at least 20 years of military service, and the overlap
of the marriage and the military service is at least 20 years (“the 20/20/20
rule”). 2
       Clark and Williams married on September 24, 1977 and Williams
entered active-duty status in the Army four days later. On March 31, 1994,
Williams retired from the Army under a voluntary early retirement program
(“TERA”) which allowed servicemembers to retire up to five years before the
completion of a 20-year period of service. 3 The couple divorced in 2006, after
27 years of marriage. In November 2007, Clark received a Department of
Defense Identification Card under the 20/20/20 rule, which the Army now
claims was in error (because Williams retired before completing 20 years of
service). In 2015, Clark contacted the Army’s Human Resources Command to
verify her information and in the course of those exchanges, the Army
determined that her DoD ID card had been issued in error. In 2017, the U.S.
Army Project Office terminated the DoD ID card with a retroactive effective
date of December 9, 2015.
       The district court granted the Army’s motion for summary judgment,
determining on review of the administrative record that the Army’s decision to
revoke the DoD ID card was not arbitrary, capricious, or otherwise not in
accordance with the law. On appeal, Clark’s main contention is that the district


       1 10 U.S.C. § 1062.
       2 10 U.S.C. § 1072(F).
       3 Pub. L. No. 102–484, § 4403, 106 Stat. 2315 (1993).

                                             2
    Case: 19-30191    Document: 00515081201     Page: 3   Date Filed: 08/19/2019



                                 No. 19-30191
court failed to apply the text of TERA—which directs that the Secretary of the
Army may substitute “at least 15” for “at least 20” in certain enumerated
statutes. As the district court correctly held, Clark offers no support for the
extension of that directive—beyond the enumerated instances in TERA—to the
statute establishing the 20/20/20 rule. Accordingly, we affirm for essentially
the reasons given by the district court.




                                       3